DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  the clause “encode the video source data withing clause as considered as typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19 and 20 recites the limitation “the UAV of claim 1” and "the UAV of claim 8" in line number 1.  There is insufficient antecedent basis for this limitation in the claim since claims 1 and 8 are related to method claim and not an UAV. Since the dependency is unclear, rejection of claims 18, 19 and 20 are not addressed here. These claims, however, recites the similar features of claims 8, 9 and 10. Thus claims 18, 19 and 20 could be similarly rejected by the features as disclosed in Adams, Park and Christomanos as set forth in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shumate, US 2010/0118697 A1 (Shumate hereinafter).
Here is how the reference teach the claim.
Regarding claim 1, Shumate discloses a bit rate control method (FIG. 1A shows a simplified block diagram of a GOP (Group of Pictures )-aligning multi-rate encoding system configured to perform various functions described herein and operable to maintain a perceived quality of viewing during switching events, according to an embodiment of the invention; see Shumate, paragraph [0011]) comprising:
obtaining a first bit rate control target for a first preset time period and a second bit rate control target for a second preset time period (At step 305, each set of multiple encoded GOPs of different bit-rates is transmitted or forwarded on an aligned encoded-GOP-set-by-aligned-encoded-GOP-set basis on or after expiration of the GOP time of each 
determining an encoding parameter according to the first bit rate control target and the second bit rate control target (the transport rate control module 145 forwards the gop_time of the 100% stream to the lower bitrate GOP coding modules 138B through 138N. Each GOP coding module 138B through 138N determines a target number of encoded gop_bits. The target number of gop_bits is the number of bits that the encoding algorithm attempts to generate in the encoded GOP; see Shumate, paragraph [0053]); and
controlling an encoder to encode video source data using the encoding parameter to encode video source data (in the embodiment of FIG. 1C, the GOP coding modules . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate, US 2010/0118697 A1 (Shumate hereinafter), as applied to the claim above and further in view of Kato et al., US 2002/0164152 A1 (Kato hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Shumate discloses the method of claim 1. Shumate does not explicitly discloses the following features. 
Regarding claim 1, wherein determining the encoding parameter according to the first bit rate control target and the second bit rate control target includes:

determining a value of the encoding parameter within the second preset time period according to the value range of the encoding parameter and the second bit rate control target.
Regarding claim 3, wherein the value of the encoding parameter is within the value range of the encoding parameter.
Regarding claim 4, wherein controlling the encoder to encode the video source data using the encoding parameter includes controlling the encoder to:
encode the video source data withing the first preset time period using the value range of the encoding parameter; and
encode the video source data within the second preset time period using the value of the encoding parameter.
In the same field of endeavor (e.g., communication system) Kato discloses an encoding apparatus for encoding picture data that comprises the following features.
Regarding claim 1, wherein determining the encoding parameter according to the first bit rate control target and the second bit rate control target (At step S400, the video encoder 151 is controlled so that the video stream will be encoded at a variable bitrate in such a manner that the bitrate will be lower than a preset average bitrate from one preset time domain to another; see Kato, paragraph [0524]) includes:
determining a value range of the encoding parameter within the first preset time period according to the first bit rate control target (At step S21, the controller 23 controls the video encoder 151 so that a vide stream will be encoded at a variable bitrate in such a 
determining a value of the encoding parameter within the second preset time period according to the value range of the encoding parameter and the second bit rate control target (On the other hand, according to the present invention, the VBV is controlled as shown in FIG. 102. That is, in variable bitrate changing the bitrate every preset time interval, such as every GOP, VBV control is performed at CBR (constant bitrate) within a preset time; see Kato, paragraph [0480]).
Regarding claim 3, wherein the value of the encoding parameter is within the value range of the encoding parameter (If, in such case, VBV control shown in FIG. 102 is used, the relation between time lapse of the AV stream and the amount of data bytes of the AV stream can positively be linear within a preset error range because the video encoder aimed to manage control to use the amount of bits allocated to video of a preset time generates stuffing bytes so that the input bitrate to the VBV buffer will be the encoding bitrate of the current GOP and so that no overflow will be produced in the VBV buffer; see Kato, paragraph [0488]).
Regarding claim 4, wherein controlling the encoder to encode the video source data using the encoding parameter includes controlling the encoder to:
encode the video source data withing the first preset time period using the value range of the encoding parameter (The controller 23 calculates the amount of encoding bits allocated to video per preset time to designate it for the video encoder. The video encoder 115 encodes video per preset time to input the amount of bits actually 
encode the video source data within the second preset time period using the value of the encoding parameter (the controller 23 controls the variable bitrate of video encoding, so that the time lapse of the AV stream will be proportionate to the data byte volume of the AV stream within the range of a preset error to calculate the amount of the encoded bits for the video for the next preset time; see Kato, paragraph [0467]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kato regarding an encoding apparatus for encoding picture data into the method related to multi-rate encoding system of Shumate. The motivation to do so is to encode picture data at a variable rate (see Kato, paragraph [0009]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate, US 2010/0118697 A1 (Shumate hereinafter), as applied to the claim above and further in view of Koo et al., US 2011/0122786 A1 (Koo hereinafter).
Here is how the references teach the claims.
Regarding claim 5, Shumate discloses the method of claim 1. Shumate does not explicitly discloses wherein obtaining the first bit rate control target includes generating the first bit rate control target according to interaction information of at least one of a high level control (HLC) or a media access control (MAC) of a wireless communication. In the same field of endeavor (e.g., communication system) Koo discloses a method for adjusting Codec bitrate of wireless terminals that comprises wherein obtaining the first 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Koo regarding adjusting codec bitrate of wireless terminals into the method related to multi-rate encoding system of Shumate. The motivation to do so is to control the codec bitrate based on the channel state information (see Koo, abstract and paragraph [0010]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate, US 2010/0118697 A1 (Shumate hereinafter), in view of Koo et al., US 2011/0122786 A1 (Koo hereinafter), as applied to the claim above and further in view of Adams et al., US 2010/0302359 A1 (Adams hereinafter).
Here is how the references teach the claims.
Regarding claim 6, Shumate and Koo disclose the method of claim 5. Shumate and Koo do not explicitly disclose wherein the interaction information includes at least one of block error rate (BLER) statistics or application layer throughput statistics. In the same 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Adams regarding improving unmanned aerial vehicle communication into the method related to multi-rate encoding system of Shumate and Koo. The motivation to do so is to overcome the challenges for the UAV to exchange media and/or command and control information (see Adams, abstract and paragraph [0007]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate, US 2010/0118697 A1 (Shumate hereinafter), in view of Koo et al., US 2011/0122786 A1 (Koo hereinafter), as applied to the claim above and further in view of Christomanos, US 2018/0091217 A1 (Christomanos hereinafter).
Here is how the references teach the claims.
Regarding claim 7, Shumate and Koo disclose the method of claim 5. Shumate and Koo do not explicitly disclose wherein obtaining the first bit rate control target further 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Christomanos regarding transmission of video streams between a drone and a ground station into the method related to multi-rate encoding system of Shumate and Koo. The motivation to do so is to pilot a drone over significant distances in an effective and economically advantageous manner (see Christomanos, abstract and paragraph [0010]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate, US 2010/0118697 A1 (Shumate hereinafter), as applied to the claim above and further in view of Adams et al., US 2010/0302359 A1 (Adams hereinafter).
Here is how the references teach the claims.
Regarding claim 8, Shumate discloses the method of claim 1. Shumate do not explicitly disclose wherein obtaining the second bit rate control target includes generating the second bit rate control target according to interaction information of a 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Adams regarding improving unmanned aerial vehicle communication into the method related to multi-rate encoding system of Shumate. The motivation to do so is to overcome the challenges for the UAV to exchange media and/or command and control information (see Adams, abstract and paragraph [0007]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate, US 2010/0118697 A1 (Shumate hereinafter), in view of Adams et al., US 2010/0302359 A1 (Adams hereinafter), as applied to the claim above and further in view of Park et al., US 2009/0161768 A1 (Park hereinafter).
Here is how the references teach the claims.
Regarding claim 9, Shumate and Adams disclose the method of claim 8. Shumate and Adams do not explicitly disclose wherein the interaction information of the PHY includes 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Park regarding decoding data encoded by bit rate control into the method related to multi-rate encoding system of Shumate and Adams. The motivation to do so is to keep a bandwidth of bit-stream in a predetermined range (see Park, abstract).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate, US 2010/0118697 A1 (Shumate hereinafter), in view of Adams et al., US 2010/0302359 A1 (Adams hereinafter), as applied to the claim above and further in view of Christomanos, US 2018/0091217 A1 (Christomanos hereinafter).

Regarding claim 10, Shumate and Adams disclose the method of claim 8. Shumate and Adams do not explicitly disclose wherein obtaining the second bit rate control target further includes generating the second bit rate control target according to a modulation mode or an encoding block selection parameter at a transmission terminal. In the same field of endeavor (e.g., communication system) Christomanos discloses a method for transmission of video streams between a drone and a ground station that comprises wherein obtaining the second bit rate control target further includes generating the second bit rate control target according to a modulation mode or an encoding block selection parameter at a transmission terminal (an adaptation of the bit rate of the compressed video stream is obtained by modulation of the compression rate of the video stream picked up by the camera; see Christomanos, paragraph [0032]. Also see paragraph [0033], “said adaptation is performed by forcing, in the case where a reliable measurement of the available bandwidth margin is impossible, an increase in the bit rate of the compressed video stream or an increase in the definition of the compressed video stream”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Christomanos regarding transmission of video streams between a drone and a ground station into the method related to multi-rate encoding system of Shumate and Adams. The motivation to do so is to pilot a drone over significant distances in an effective and economically advantageous manner (see Christomanos, abstract and paragraph [0010]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US 2010/0302359 A1 (Adams hereinafter), in view of Shumate, US 2010/0118697 A1 (Shumate hereinafter).
Here is how the references teach the claim.
Regarding claim 11, Adams disclose an unmanned aerial vehicle (UAV) (Systems for improving unmanned aerial vehicle communication are presented; see Adams, abstract) comprising:
an encoder configured to encode video source data obtained by the UAV (UAV 100 may comprise codec unit 304 (i.e., a module capable of encoding and/or decoding audio and/or video signals). Codec unit 304 may receive audio and/or video input from camera unit 306, for example a real-time or near-real-time stream of video frames, and encode this input in a binary format; see Adams, paragraph [0030]);
a wireless communication apparatus configured to communicate wirelessly with an external apparatus and transmit encoded video source data (Using these parameters, codec unit 304 may generate an encoded stream of video frames, and may send these frames to other UAV components. For instance, codec unit 304 may send these frames to transceiver 310 for transmission to a remote control station; see Adams, paragraph [0030]); to:
a processor (FIG. 3 is a block diagram illustrating at least some of the functional components of UAV 100. In particular, UAV 100 may include a processor unit 302; see Adams, paragraph [0026]); and
a memory storing a program that, when executed by the processor (Processor unit 302 preferably includes one or more central processing units (CPUs), such as one or more 
Adams does not explicitly discloses 
causes the processor obtain a first bit rate control target for a first preset time period and a second bit rate control target for a second preset time period, the first preset time period being equal to or longer than the second preset time period;
determine an encoding parameter according to the first bit rate control target and the second bit rate control target; and
control the encoder to encode the video source data using the encoding parameter. 
In the same field of endeavor (e.g., communication system) Shumate discloses a method for a multi-rate encoding system that comprises causes the processor obtain a first bit rate control target for a first preset time period and a second bit rate control target for a second preset time period (At step 305, each set of multiple encoded GOPs of different bit-rates is transmitted or forwarded on an aligned encoded-GOP-set-by-aligned-encoded-GOP-set basis on or after expiration of the GOP time of each aligned set's highest bit-rate encoded GOP, for example, as described herein above in the embodiment of FIG. 1B. The transmission of each encoded-GOP-set occurs after the expiration of the gop_time of the previous GOPs' highest bit-rate encoded-GOP; see Shumate, paragraph [0125]. Also see paragraph [0052], “The transport rate control module 145, on a GOP-by-GOP basis, detects the actual time GOP time (referred to as 
determine an encoding parameter according to the first bit rate control target and the second bit rate control target (the transport rate control module 145 forwards the gop_time of the 100% stream to the lower bitrate GOP coding modules 138B through 138N. Each GOP coding module 138B through 138N determines a target number of encoded gop_bits. The target number of gop_bits is the number of bits that the encoding algorithm attempts to generate in the encoded GOP; see Shumate, paragraph [0053]); and
control the encoder to encode the video source data using the encoding parameter (in the embodiment of FIG. 1C, the GOP coding modules 150A through 150N may control multi-pass encoding, alone, or in combination with preprocessing. Optionally, each of the GOP coding modules 150A through 150N may use a different encoding algorithm; see Shumate, paragraph [0080]. Also see paragraph [0078], “In addition, on a GOP-by-GOP basis, each coding module generates multiple streams of encoded-GOPs of different bit-rates to form an encoded-GOP-set. Rate control is accomplished on a 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Shumate regarding multi-rate encoding system into the method related to improving unmanned aerial vehicle communication of Adams. The motivation to do so is to cost effectively maximizes the available bandwidth and minimizes degradation and disruption to viewing experience (see Shumate, abstract and paragraph [0009]).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US 2010/0302359 A1 (Adams hereinafter), in view of Shumate, US 2010/0118697 A1 (Shumate hereinafter), as applied to the claims above and further in view of Kato et al., US 2002/0164152 A1 (Kato hereinafter).
Here is how the references teach the claim.
Regarding claims 12, Adams and Shumate disclose the UAV of claim 11. Adams and Shumate do not explicitly disclose the following features.
Regarding claim 12, wherein the program further causes the processor to:
determine a value range of the encoding parameter within the first preset time period according to the first bit rate control target; and
determine a value of the encoding parameter within the second preset time period according to the value range of the encoding parameter and the second bit rate control target.
Regarding claim 13, wherein the value of the encoding parameter is within the value range of the encoding parameter.
Regarding claim 14, wherein the program further causes the processor to:
encode the video source data withing the first preset time period using the value range of the encoding parameter; and
encode the video source data within the second preset time period using the encoding parameter.
In the same field of endeavor (e.g., communication system) Kato discloses an encoding apparatus for encoding picture data that comprises the following features.
Regarding claim 12, wherein the program further causes the processor to:
determine a value range of the encoding parameter within the first preset time period according to the first bit rate control target (At step S21, the controller 23 controls the video encoder 151 so that a vide stream will be encoded at a variable bitrate in such a manner that a preset average bitrate will be guaranteed from one preset time domain to another; see Kato, paragraph [0475]); and
determine a value of the encoding parameter within the second preset time period according to the value range of the encoding parameter and the second bit rate control target (On the other hand, according to the present invention, the VBV is controlled as shown in FIG. 102. That is, in variable bitrate changing the bitrate every preset time interval, such as every GOP, VBV control is performed at CBR (constant bitrate) within a preset time; see Kato, paragraph [0480]).
Regarding claim 13, wherein the value of the encoding parameter is within the value range of the encoding parameter (If, in such case, VBV control shown in FIG. 102 is 
Regarding claim 14, wherein the program further causes the processor to:
encode the video source data withing the first preset time period using the value range of the encoding parameter (The controller 23 calculates the amount of encoding bits allocated to video per preset time to designate it for the video encoder. The video encoder 115 encodes video per preset time to input the amount of bits actually generated to the controller 23. The preset time size is the video GOP and is equal to 0.5 sec; see Kato, paragraph [0467]); and
encode the video source data within the second preset time period using the encoding parameter (the controller 23 controls the variable bitrate of video encoding, so that the time lapse of the AV stream will be proportionate to the data byte volume of the AV stream within the range of a preset error to calculate the amount of the encoded bits for the video for the next preset time; see Kato, paragraph [0467]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kato regarding an encoding apparatus for encoding picture data into the method related to improving unmanned aerial vehicle communication of Adams and Shumate. The motivation to do so is to encode picture data at a variable rate (see Kato, paragraph [0009]).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US 2010/0302359 A1 (Adams hereinafter), in view of Shumate, US 2010/0118697 A1 (Shumate hereinafter), as applied to the claims above and further in view of Koo et al., US 2011/0122786 A1 (Koo hereinafter).
Here is how the references teach the claim.
Regarding claim 15, Adams and Shumate disclose the UAV of claim 11. Adams and Shumate do not explicitly disclose following features.
Regarding claims 15, wherein the program further causes the processor to:
generate the first bit rate control target according to interaction information of at least one of a high level control (HLC) or a media access control (MAC) of a wireless communication. In the same field of endeavor (e.g., communication system) Koo discloses a method for adjusting Codec bitrate of wireless terminals that comprises wherein the program further causes the processor to:
generate the first bit rate control target according to interaction information of at least one of a high level control (HLC) or a media access control (MAC) of a wireless communication (If the bit-rate control message is transmitted only to a specific terminal of the BBS, the QoS manager220 transmits a bit-rate control message containing a multicast address for specifying a specific receiving terminal to the AP 210, and the AP 210 multicasts the bit-rate control message in the BSS using a corresponding group address (S250). At this time, the broadcasting/ multicasting is performed in the type of data frames. Preferably, frames are transmitted to an MAC upper layer of the receiving terminal; see Koo, paragraph [0028]).

Regarding claim 16, Adams further discloses wherein the interaction information includes at least one of block error rate (BLER) statistics or application layer throughput statistics (Impairments may be measured in numerous ways, including but not limited to a bit error rate (BER), and a packet error rate (PER). The BER of a communication may be the ratio of the number of bits erroneously received to the total number of bits received. Similarly, the PER of a communication may be the ratio of the number of packets erroneously received to the total number of packets received; see Adams, paragraph [0053]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US 2010/0302359 A1 (Adams hereinafter), in view of Shumate, US 2010/0118697 A1 (Shumate hereinafter), in view of Koo et al., US 2011/0122786 A1 (Koo hereinafter), as applied to the claims above and further Christomanos, US 2018/0091217 A1 (Christomanos hereinafter).
Here is how the references teach the claim.
Regarding claim 17, Adams, Shumate disclose and Koo the UAV of claim 15. Adams, Shumate and Koo do not explicitly disclose wherein the program further causes the 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Christomanos regarding transmission of video streams between a drone and a ground station into the method related to improving unmanned aerial vehicle communication of Adams, Shumate and Koo. The motivation to do so is to pilot a drone over significant distances in an effective and economically advantageous manner (see Christomanos, abstract and paragraph [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/04/2021